Citation Nr: 0203816	
Decision Date: 04/25/02    Archive Date: 05/02/02

DOCKET NO.  01-07 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to reimbursement of unauthorized private medical 
expenses administered from May 6, 2000, to May 26, 2000, at 
Northside Hospital.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and her son.



ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1944 to 
December 1945.  
The veteran died on May [redacted], 2000, at the age of 72.  The 
appellant is his surviving daughter. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 determination by the 
Department of Veterans Affairs (VA) Medical Center (VAMC) in 
Bayside, Florida, which denied the appellant's claim of 
entitlement to reimbursement of the cost of unauthorized 
private hospital care administered to the veteran from May 5 
through May 26, 2000.  The claim was subsequently associated 
with the veteran's claim folder at the Regional Office (RO) 
in St. Petersburg, Florida.  

At the time the veteran received the hospital care at issue 
in this case, he was service-connected for psychosis, 
schizophrenia undifferentiated, and was rated permanently and 
totally disabled due to said disease.

In November 2001, the appellant and her son appeared at a 
personal hearing before the undersigned Member of the Board.  
A transcript of the hearing is of record.





FINDINGS OF FACT

1.  Without prior authorization from VA, the veteran was 
admitted to the emergency room of Northside Hospital, in St. 
Petersburg, Florida, on May 5, 2000, due to complications 
arising from an acute right subdural hematoma; on the same 
day in the same hospital, the veteran underwent a craniotomy 
for evacuation of an acute subdural hematoma; he received 
post-surgery medical treatment at Northside Hospital from May 
6 to May 26, 2000, before being transferred to a nursing 
home.  

2.  At the time of the hospitalization at issue in this case, 
service connection and a  permanent and total rating was in 
effect for his service-connected schizophrenia; his psychotic 
disorder had been rated 100 percent since December 1966.

3.  The medical treatment the veteran received at Northside 
Hospital from May 5 to May 26, 2000, to include a craniotomy 
to evacuate a large subdural hematoma on the day of admission 
and postoperative care, was emergent in nature.  


CONCLUSION OF LAW

The criteria for reimbursement or payment of the cost of 
unauthorized private hospital care, from May 5, 2000, to May 
26, 2000, have been met.  38 U.S.C.A. §§ 1728, 5107 (West 
1991); 38 C.F.R. § 17.120 (2001).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5102, et seq. (West 
Supp. 2001)) became law.  This legislation provides, among 
other things, for notice and assistance to claimants under 
certain circumstances.  VA has also revised the provisions of 
38 C.F.R. § 3.159, in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-45,632 (August 29, 2001).  Except for the 
amendment to 38 C.F.R. § 3.156(a) (not applicable here), the 
second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), the provisions of this final rule apply to 
any claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date.  

In accordance with the revised statute, VA has a duty to 
notify a claimant of the evidence needed to substantiate his 
or her claim.  VA also has a duty to assist a claimant in 
obtaining such evidence, including obtaining private records, 
if a reasonable possibility exists that such assistance would 
aid in substantiating the claim.  In the case of a claim for 
compensation benefits, the duty to assist also includes 
obtaining the veteran's service medical records and other 
records pertaining to service; records of relevant treatment 
at VA facilities, or provided at the expense of VA; and any 
other relevant records held by any Federal department or 
agency identified by the appellant.  If VA is unable to 
obtain records identified by the claimant, VA must provide 
notice of the identity of the records that were not obtained, 
explain the efforts to obtain the records, and describe any 
further action to be taken to obtain the records.  Also in 
the case of a claim for disability compensation, the duty to 
assist includes obtaining a medical opinion if such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. §§ 5103 and 5103A.  

After reviewing the claims folder, the Board finds that, with 
regard to the claims of entitlement to reimbursement or 
payment of the cost of unauthorized private hospital care 
administered from May 5 to May 26, 2000, there has been 
substantial compliance with the assistance provisions set 
forth in the new law and regulations and VA's duties have 
been fulfilled in this case.  By virtue of the May 2000 
determination by the VAMC in Bayside, Florida, and in a 
statement of the case issued in July 2001, the appellant was 
given notice of the information and medical evidence 
necessary to substantiate her claim for reimbursement or 
payment of the cost of unauthorized private hospital care 
administered from May 5 to May 26, 2000.  

The RO has obtained all identified medical evidence, and 
there is no indication that there is any outstanding relevant 
evidence pertaining to the issues in this case, to include VA 
and private medical records, that has not been obtained.  
Accordingly, the Board concludes that remanding this case for 
additional development under the new statute is not 
necessary, and reviewing the claim without remanding it is 
not prejudicial to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  In sum, the facts relevant to the 
claim in this case have been properly developed and there is 
no further action which should be undertaken to comply with 
the provisions of the VCAA and its implementing regulations.  

Background

The appellant is seeking reimbursement for the cost of 
hospital care administered to the veteran, her father, 
without prior VA authorization at a non-VA medical facility 
from May 5 to May 26, 2000.  Specifically, she contends that 
VA should reimburse her for the cost of medical expenses she 
incurred as a result of treatment the veteran received during 
an emergency room admission and subsequent hospital care, as 
said treatment was the result of a medical emergency, and 
because VA medical facilities were not otherwise reasonably 
available.
As noted above, at the time of the events pertinent to the 
issues in this case, the veteran was service-connected for 
psychosis, schizophrenia undifferentiated, and he was rated 
permanently and totally disabled due to the service-connected 
disease.  

The medical evidence shows that on May 5, 2000, the veteran 
was transported by ambulance from his home to the emergency 
room of Largo Medical Center in Largo, Florida, after the 
appellant found the veteran at home, slumped forward in his 
chair and unresponsive.  A computed tomography scan performed 
at Largo Medical Center revealed that the veteran sustained a 
large right subdural hematoma with massive midline shift and 
a herniation syndrome.  The veteran was intubated and 
stabilized, then transferred to Northside Hospital in St. 
Petersburg, Florida.  The records show that physicians at 
Largo Medical Center determined that the veteran required 
treatment from a neurosurgeon, and had contacted such a 
physician at Northside Hospital.  An inter-facility transfer 
form shows that at the time the veteran was transferred from 
Largo Medical Center to Northside Hospital, he had been 
"stabilized such that no material deterioration of [his] 
condition is likely, within reasonable medical probability, 
to result from or occur during the 
transfer . . . ."  The diagnosis at the time of the transfer 
was "coma; subdural hematoma."  

Of record is an April 2000 VA medical record which noted that 
the veteran required emergent treatment at Largo Medical 
Center on May 5, 2000.  It was also noted that the veteran's 
medical condition at that time was such that prompt medical 
care was needed, and the VA medical facility nearest the 
veteran's home was the VAMC in Bay Pines, Florida.  

The veteran was treated at Northside Hospital by a 
neurosurgeon, J. W., M.D.  Dr. W.'s medical reports indicate 
the he discussed the veteran's condition with the appellant 
upon the veteran's arrival at Northside Hospital.  Dr. W. 
told her that the veteran's prognosis was extremely poor, the 
veteran was moribund, and the subdural hematoma was in all 
likelihood a terminal event.  The diagnosis was acute right 
subdural hematoma, with herniation syndrome.  Dr. W. informed 
the appellant that surgical removal of the blood clot would 
most likely not improve the veteran's condition, but rather, 
surgery would probably kill him or result in a permanent 
comatose or vegetative state.  Dr. W's records show that 
despite the extremely poor prognosis, the appellant wished to 
have the blood clot removed on the chance the veteran would 
recover.  It was noted that the appellant understood that the 
prognosis was poor, but wished to take an aggressive 
approach.  Accordingly, on May 5, 2000, Dr. W. performed a 
craniotomy to evacuate a large subdural hematoma.  

Medical records from Northside Hospital show that the veteran 
failed to recover after his surgery, and the event causing 
the hematoma and duration remained uncertain.  It was noted 
that the veteran's failure to recover necessitated multiple 
consultations with those following in his care for 
"irreversible brain compromise, or coma."  The veteran's 
clinical course was described as stormy, and included 
pyrexia, a seizure disorder, with intravascular volume and 
electrolyte abnormalities.  It was reported that the 
appellant and other family members "appropriately" elected 
to continue comfort measures only and to avoid further 
investigative efforts.  While the veteran remained 
unresponsive throughout the entire hospitalization at 
Northside Hospital, all other parameters had been maintained 
with minimal support from comfort measures, including 
sedation, seizure control, and intravenous hydration.  A 
neurology consultation report indicated that the prognosis 
remained "extremely guarded at this time and the chances of 
a functional recovery appear slim."  The discharge summary 
indicates that the veteran's family had "resigned to the 
[veteran's] inability to recover; and, therefore, plans for 
transferring the [veteran] have been on delay.  The 
[veteran's] care will continue as per family's wish with 
comfort measures only at this time."

The record indicates that the veteran was discharged from 
Northside on May 26, 2000, and transferred to Palm Garden of 
Largo, Florida, where he remained until his death on May [redacted], 
2000.  

On a VA report of contact dated May 8, 2000, it was noted 
that payments to the appellant for the veteran's medical care 
were suspended since it was determined by VA that the VAMC in 
Bayside, Florida, were "bypassed" when the veteran was 
transferred from Largo Medical Center to Northside Hospital.  
By written correspondence dated May 9, 2000, the VAMC in 
Bayside notified the appellant that VA could not pay for the 
expenses she incurred during the veteran's admission to 
Northside Hospital, "beginning May 5, 2000, because 
appropriate VA [f]acilities were available for [the 
veteran's] treatment."  On a VA report of contact dated in 
January 2001, it was noted that the VA Bayside Medical Center 
is approximately 12 miles from Largo Medical Center.

In written correspondence, and at the November 2001 hearing, 
the appellant provided her own description of the events 
which occurred on May 5, 2000.  She reported that she phoned 
for an ambulance after finding the veteran at home and 
unresponsive.  She testified that she asked the emergency 
medical technicians to transport the veteran to the VA 
Medical Center in Bay Pines, Florida.  The medical personnel 
however, conducted field tests that showed it was in the 
veteran's best interest to be transported to Largo Medical 
Center.  She stated that on admission to the Largo Hospital 
emergency room, the veteran was intubated and placed on life 
support after he stopped breathing.  The appellant gave the 
veteran's VA credentials to personnel at Largo Medical 
Center, assuming that she would be notified if she was doing 
anything wrong in terms of VA authorization for private 
medical care.  However, the hospital personnel apparently did 
not provide her with additional information concerning VA 
authorization.  

At the personal hearing, the appellant testified that the 
veteran was transferred from Largo Medical Center to 
Northside Hospital, as Northside Hospital was the only nearby 
hospital with a neurosurgeon on duty.  She stated that the 
events surrounding the veteran's illness in May 2000 occurred 
so quickly that she did not think about the VA Medical Center 
or have time to call for VA authorization for hospital care.  
According to the appellant, it was only a matter of minutes 
between the veteran's arrival at Northside Hospital and the 
surgery he underwent to excise the hematoma.  She testified 
that, to her knowledge, the distance between Largo Medical 
Center and the VAMC in Bayside was approximately the same as 
the distance between Largo Medical Center and Northside 
Hospital.  However, the appellant said that the distance to 
any hospital was not her concern immediately after she found 
the veteran unconscious, but rather, her main concern was 
finding a hospital with a neurosurgeon on duty that could 
attend to the veteran's medical needs as soon as possible.  

The appellant (and her son) testified that when she spoke 
with Dr. W. at Northside Hospital, she was informed that VA 
Bayside Medical Center did not have a neurosurgeon on duty on 
May 5, 2000.  She stated that Dr. W. told her and there was 
"window" of opportunity in which to treat the veteran 
before the onset of permanent brain damage.  As nobody was 
sure what the "window" was, the appellant stated that she 
and other family members decided that they wanted to do 
whatever possible so that the veteran might survive.  The 
appellant's son also testified that the events surrounding 
the veteran's illness on May 5, 2000, happened so quickly 
that no one had time to consider the VA medical center as an 
option.  As stated by the appellant's son, "[w]e were more 
concerned with [the veteran] getting better than we were 
worried about where he was supposed to go and what's right 
and what's wrong."  



In an August 2001 letter, the appellant reiterated her 
contentions as follows:

? She instructed the ambulance driver who arrived at the 
veteran's home on May 5, 2000, to transport the veteran to 
the VAMC in Bayside, but emergency medical technicians at 
the scene decided to transport the veteran to Largo 
Medical Center.  

? The veteran was transferred from Largo Medical Center to 
Northside Hospital because it had been established that 
there was no neurosurgeon available at a closer medical 
facility.  

? Transferring the veteran to Northside Hospital was in his 
best interest, and at no time was anything more important 
to the appellant than helping the veteran recover from his 
condition.  

? Personnel at Largo Medical Center and Northside Hospital 
made the "appropriate calls," but no hospital personnel 
contacted the appellant to inform her that the veteran 
could be transferred to the VAMC in Bayside.  

Legal Criteria 

There are statutory and regulatory criteria that permit VA to 
assume financial responsibility for medical expenses incurred 
by veterans at private facilities under certain 
circumstances.  Under 38 U.S.C. § 1728(a), a veteran who is 
entitled to VA hospital care or medical services may be 
reimbursed for the reasonable value of such services provided 
by a non-VA facility, or the non-VA facility may be directly 
paid by VA, if three conditions are met.  The care or 
services must be:  (1) rendered in a medical emergency of 
such nature that delay would have been hazardous to life or 
health; (2) for an adjudicated service-connected disability, 
or for a nonservice-connected disability associated with or 
aggravating an adjudicated service-connected disability, or 
for any disability of a veteran who has a total disability 
permanent in nature resulting from a service-connected 
disability; and (3) must be rendered under circumstances 
where VA or other Federal facilities were not feasibly 
available.  38 U.S.C. § 1728(a)(1)-(3); 38 C.F.R. § 17.120; 
see also Parker v. Brown, 7 Vet. App. 116 (1994).  The Board 
notes in particular that each of these three criteria must be 
met in order to establish entitlement to reimbursement or 
payment of medical expenses under 38 U.S.C.A. § 1728.  Zimick 
v. West, 11 Vet. App. 45 (1998).  

The Millennium Health Care and Benefits Act, Public Law 106-
117, which became effective in May 2000, provides general 
authority for the reimbursement of non-VA emergency treatment 
but specifically states that claimants would be personally 
liable for such expenses if found not eligible under § 1728.  
See Pub. L. 106-117, Title I, Subtitle B, § 111, 113 Stat. 
1556 (1999) (codified at 38 U.S.C.A. § 1725) (West 1991 & 
Supp. 2001).  

The term "emergency treatment" is defined as medical care 
or services furnished when VA or other Federal facilities are 
not feasibly available and an attempt to use them beforehand 
would not be reasonable, when such care or services are 
rendered in a medical emergency of such nature that a prudent 
layperson reasonably expects that delay in seeking immediate 
medical attention would be hazardous to life or health, and 
only until such time as the veteran can be transferred safely 
to a VA or other Federal facility.  38 U.S.C.A. § 1725(f)(1) 
(West Supp. 2001).  

The Board finds that the definition of emergency treatment 
significantly alters the law as to what may be considered a 
medical emergency under 38 U.S.C.A. § 1728, but that the 
definition does not disturb matters as to the class of 
potentially eligible veterans or the requirement that VA or 
Federal facilities not be feasibly available.  As the 
determinative issue in this case was not affected by the 
Millennium Health Care and Benefits Act, the Board finds that 
the appellant is not prejudiced by the present action on the 
merits.  See Bernard , 4 Vet. App. 384; but see Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Parenthetically, federal facilities are considered to not 
have been feasibly available when an attempt to use them 
beforehand would not have been reasonable, sound, wise, or 
practical.  38 U.S.C.A. § 1728(a)(3); 38 C.F.R. § 17.120.  
Further, a VA medical facility may be considered as not 
feasibly available when the urgency of the applicant's 
medical condition, the relative distance of the travel 
involved, or the nature of the treatment required makes it 
necessary or economically advisable to use public or private 
facilities.  38 C.F.R. §§ 17.52, 17.53 (2001).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b) (West 1991 & Supp. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518 (1996) (citing Gilbert, 1 Vet. App. at 
54).

Analysis 

At the time that the veteran received private medical 
treatment at Northside Hospital (a non-VA medical facility) 
on May 5, 2000, service connection was in effect for 
psychosis, schizophrenia undifferentiated, and the veteran 
was rated permanently and totally disabled.  The nearest VA 
medical facility was approximately 12 miles away from the 
veteran's home, and the evidence indicates the veteran was in 
need of immediate medical attention after suffering a 
subdural hematoma.  As documented in the medical records and 
the appellant's testimony, the appellant reasonably believed 
that any delay in treatment of the veteran's subdural 
hematoma might have resulted in serious injury or even his 
death.  Thus, the evidence in this case shows that the 
veteran was considered permanently and totally disabled due 
to a service-connected disability and, given the nature and 
severity of the subdural hematoma the veteran suffered on May 
5, 2000, the Board finds that the treatment the veteran 
received at Northside Hospital beginning on May 5, 2000, to 
include emergency room care, a craniotomy to evacuate a large 
subdural hematoma on the day of admission (emphasis added), 
and postoperative care, was emergent in nature.  Thus, the 
only question left to address is whether a VA or other 
federal facility was feasibly available.

It is the Board's judgment that, given the emergent nature of 
the veteran's condition when he was transported to Northside 
Hospital on May 5, 2000, for all intents and purposes a VA or 
other federal medical facility was not available to provide 
appropriate medical treatment.  Simply put, considering the 
acute onset of the subdural hematoma and consequent comatose 
state of the veteran, it would be unreasonable to hold that 
the veteran could or should have been transported to the 
nearest federal facility, in this case the VAMC in Bayside, 
Florida.  Moreover, as indicated by evidence which has not 
been rebutted, a neurosurgeon was apparently not immediately 
available at the VA facility.  On this latter point, the 
Board notes that arrangements were made for the veteran to be 
evaluated by a neurosurgeon, before the veteran was 
transferred from Largo to Northside, and he was not only 
evaluated upon his arrival at the latter facility but he 
underwent a craniotomy on the day of admission.  As to the 
question of whether such immediate treatment was available at 
a VA facility, the Board finds that the evidence is at least 
in equipoise, which raises a reasonable doubt.  Resolving 
that doubt in favor of the claimant, the Board finds that the 
VA facility was nor feasibly available.  38 U.S.C.A. § 5107.  

In view of the foregoing, the Board finds that, regarding the 
medical treatment the veteran received at Northside Hospital 
from May 5, 2000, to May 26, 2000, all of the requirements of 
38 U.S.C.A. § 1728; 38 C.F.R. § 17.120 have been met.  The 
veteran had a service-connected disability rated permanently 
and totally disabling, he had a large subdural hematoma that 
required immediate diagnosis and medical treatment, and VA or 
other federal medical facilities were not feasibly available.  
It was not until the latter date that the veteran was 
transferred to a nursing home for non-emergent care.  
Accordingly, reimbursement of the expenses incurred at 
Northside Hospital, from May 5, 2000, to May 26, 2000, is 
warranted.  38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.


ORDER

Entitlement to reimbursement of unauthorized medical expenses 
administered at Northside Hospital, from May 5, 2000, to May 
26, 2000, is granted.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

